          Case 1:17-cr-00248-VSB Document 293 Filed 05/13/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  5/13/2021
UNITED STATES OF AMERICA,

                         -against-
                                                                           ORDER
                                                                        17-CR-248 (VSB)
MICHAEL MENDLOWITZ.

                                     Defendant.


VERNON S. BRODERICK, United States District Judge:

         A Fatico hearing is scheduled in this matter for May 14, 2021 at 10:00 a.m. in courtroom

518 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York. Members of the public, and press may use 1-888-363-4749; access code: 2682448 to

listen to the hearing.

         Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who appears at

any SDNY courthouse must complete a screening questionnaire. Please see the instructions

attached, as well as standing order 21-MC-164 (LTS) issued on May 4, 2021. Completing the

screening questionnaire ahead of time will save time and effort upon entry. Only those

individuals who meet the entry requirements established by the screening questionnaire will be

permitted entry.

SO ORDERED.

Dated:     May 13, 2021
           New York, New York
         Case 1:17-cr-00248-VSB Document 293 Filed 05/13/21 Page 2 of 7




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
      Case
       Case1:17-cr-00248-VSB
            1:21-mc-00164-CM Document
                              Document293
                                       7 Filed
                                          Filed05/04/21
                                                05/13/21 Page
                                                          Page13ofof57




                                                           Chief Judge
                                                           Laura Taylor Swain
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                         M10-468

THIS MATTER RELATES TO: Restrictions on Entry                      SIXTH AMENDED
to the Courthouses                                                 STANDING ORDER




       In the interest of public health and safety, and after consideration of public
health guidelines issued by the Centers for Disease Control and Prevention, New York
State, New York City, Westchester County, and other public health authorities, the
United States District Court for the Southern District of New York hereby orders that,
effective immediately and until this order is rescinded,
       IT IS HEREBY ORDERED that the following persons may not enter any
courthouse in the Southern District of New York:

  •   Persons who have tested positive for COVID-19, or been told by a health-care
      provider to assume they have COVID-19 due to symptoms or other factors, in the
      past 14 days.

  •   Persons who have experienced symptoms of COVID-19 within the past 14 days
      that are not explained by allergies or an underlying condition, including fever,
      cough, shortness of breath or difficulty breathing, extreme fatigue, nausea or
      vomiting, congestion or runny nose, muscle or body aches, headache, sore throat,
      new loss of taste or smell, and diarrhea.

  •   Persons who have had close contact within the past 14 days with anyone with
      COVID-19 during the time period starting 48 hours before the onset of the
      infected person’s symptoms or positive COVID-19 test. (Note: “close contact” is
      defined as less than 6 feet apart for more than 15 cumulative minutes in a 24-hour
      period.) Please note that this restriction does not apply to those who
      achieved full vaccination* prior to the close contact.

  •   Persons who have had close contact within the past 14 days with anyone
      experiencing any of the symptoms of COVID-19 that are not explained by
      allergies or an underlying condition, including fever, cough, shortness of breath
    Case
     Case1:17-cr-00248-VSB
          1:21-mc-00164-CM Document
                            Document293
                                     7 Filed
                                        Filed05/04/21
                                              05/13/21 Page
                                                        Page24ofof57




    or difficulty breathing, extreme fatigue, nausea or vomiting, congestion or runny
    nose, muscle or body aches, headache, sore throat, new loss of taste or smell, and
    diarrhea. (Note: “close contact” is defined as less than 6 feet apart for more than
    15 cumulative minutes in a 24-hour period.) Please note that this restriction
    does not apply to those who achieved full vaccination* prior to the close
    contact.

•   Persons who live with someone who has been instructed to quarantine in the past
    14 days due to close contact with an individual who tested positive for COVID-
    19. Please note that this restriction does not apply to those who achieved full
    vaccination prior to the start of the quarantine.

•   Persons who have been on a cruise ship or river voyage in the past 10 days.
    Please note that this restriction does not apply to those who achieved full
    vaccination* more than 14 days ago.

•   Persons who have been outside of New York, Connecticut, New Jersey,
    Massachusetts, Pennsylvania, Vermont for more than 24 hours in the past 10
    days, unless proof of compliance with the Court’s travel protocol is provided.
    The Court’s travel protocol is set forth in a memo which can be found in the Response
    to COVID-19 section of the Court’s website, located at
    https://www.nysd.uscourts.gov/covid-19-coronavirus. Please note that the
    Court’s protocol on testing following domestic travel does not apply to those
    who achieved full vaccination* more than 14 days prior to entry to the
    courthouse.

•   Persons who have attended a large gathering (more than 50 people) where people
    within 6 feet were forcefully exhaling (e.g., singing, shouting, chanting) and
    either the person or those around them were not wearing masks. Please note
    that this restriction does not apply to those who achieved full vaccination*
    prior to attending the gathering.

•   Persons who have attended an indoor gathering of more than 10 people or an
    outdoor gathering of more than 25 people at a private residence in the past 14
    days, including but not limited to parties, celebrations or other social events.
    Please note that this restriction does not apply to those who achieved full
    vaccination* prior to attending the gathering.

•   Persons who have been released from a federal, state or local jail, prison or other
    correctional institution within the last 14 days, except those who are reporting to
    be fit with a location monitoring device. Please note that this restriction does
    not apply to those who achieved full vaccination* at least 14 days prior to
    release.
       Case
        Case1:17-cr-00248-VSB
             1:21-mc-00164-CM Document
                               Document293
                                        7 Filed
                                           Filed05/04/21
                                                 05/13/21 Page
                                                           Page35ofof57




   •   Persons who do not meet the criteria for entry as determined by the SDNY
       COVID-19 entry questionnaire, which can be accessed at
       https://www.nysd.uscourts.gov/covid-19-coronavirus.

*A person has achieved full vaccination 2 weeks after they have received the
second dose in a 2-dose series (Pfizer-BioNTech or Moderna), or 2 weeks after they
have received a single-dose vaccine (Johnson and Johnson [J&J]/Janssen).

Anyone attempting to enter in violation of these protocols will be denied entry by a
Court Security Officer.

Anyone who has business in one of the courthouses of the Southern District of New York,
but who cannot enter because of this order, should do the following:

   •   Persons who are represented by an attorney should contact their attorney;

   •   Attorneys or pro se litigants who are scheduled to appear in court before a
       judge should contact the judge’s chambers directly (contact information may
       be found in the Judges’ Individual Practices on the court’s public web page);

   •   Persons who are scheduled to meet with a Pretrial Services Officer should
       contact the Office of Pretrial Services at (212) 805-4300;

   •   Persons who are scheduled to meet with a Probation Officer should contact the
       Probation Office at (212) 805-0040;

   •   Jurors should contact the Jury Department at (212) 805-0179;

   •   Employees reporting to work at the courthouse should contact their supervisor;

   •   Persons having any other business with the United States District Court for the Southern
       District of New York should contact the Clerk of Court at (212) 805-0140;

   •   Persons having business with the United States Court of Appeals for the
       Second Circuit should contact Catherine Wolfe, Clerk of Court, at
       (646) 584-2696;

   •   Persons having business with the United States Bankruptcy Court
       for the Southern District of New York should contact Bankruptcy
       Court Services at (212) 284-4040;

   •   For all other matters, please contact the District Executive’s Office at (212) 805-0500.
            Case
             Case1:17-cr-00248-VSB
                  1:21-mc-00164-CM Document
                                    Document293
                                             7 Filed
                                                Filed05/04/21
                                                      05/13/21 Page
                                                                Page46ofof57




 IT IS FURTHER ORDERED that every visitor who comes to one of the courthouses of the
 Southern District of New York for any reason must pass through the following entry screening
 process:

   •       Have their temperature taken, using a contactless thermometer. A person with a
           temperature of 100.4 degrees or higher will not be permitted to enter the courthouse.

   •       Answer screening questions about COVID-19 status and possible recent COVID-19
           exposure. A person whose answers indicate that they are at increased risk of being
           contagious with COVID-19 will not be permitted to enter the courthouse.

   •       Wear either (i) one disposable mask underneath a cloth mask with the edges of the inner
           mask pushed against the face; or (ii) one properly-fitted, FDA-authorized KN95 (or N95)
           mask. Bandannas, gaiters and masks with valves are not permitted. If a person does not
           have an approved mask(s), a screener will provide one.

   •       Apply hand sanitizer, which will be available at all courthouse entrances.


IT IS FURTHER ORDERED that while in the courthouse, all persons must comply with the
following rules:


       •    Face Coverings: You must wear either one KN95 (or N95) mask or double masks that
            cover your nose and mouth in all public areas of the courthouse (including hallways,
            public counters, elevators and courtrooms). You must also wear either one KN95 (or
            N95) mask or double masks in all shared space/common areas where more than one
            person is assigned to work unless you are fully vaccinated, you work in the courthouse,
            and a supervisor has given you permission to remove your mask in a particular non-
            public space and you are in that space. In all other circumstances, you must wear either
            one KN95 (or N95) mask or double masks, unless a specific exception has been
            requested and approved by the Court’s COVID-Response Team prior to your entry to
            the courthouse.

       •    Social Distancing: You must adhere to safe social distancing rules, by standing or
            sitting at least six feet away from other individuals. You must abide by markings on
            floors and benches indicating where you may stand or sit. If you are standing in line,
            you must keep six feet away from the person in front of you and behind you, unless you
            are taking care of a small child or assisting someone with special needs. Elevator
            capacity will be limited as posted. All elevator occupants must wear either a KN95 (or
            N95) mask or double masks. The only exception to the distancing rule is if you are fully
            vaccinated, you work in the courthouse, a supervisor has given you permission to refrain
            from social distancing in a particular non-public space and you are in that space.

       •    Instructional Signage: You must abide by all health and hygiene signage
            throughout the courthouses, including signage regarding masks, social distancing,
        Case
         Case1:17-cr-00248-VSB
              1:21-mc-00164-CM Document
                                Document293
                                         7 Filed
                                            Filed05/04/21
                                                  05/13/21 Page
                                                            Page57ofof57




       occupancy restrictions, and hand washing.

Anyone who fails or refuses to abide by these rules will be required to leave the courthouse
immediately.

This order supersedes and replaces the Fifth Amended Standing Order on Restrictions to
Entry to Courthouses that was entered on April 9, 2021, and will remain in place until further
notice.

People who think they may have been exposed to COVID-19 should contact their healthcare
provider immediately.

      ENTERED this 4th day of May, 2021, at New York, New York




                                                         LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
